Schmidt, J.
This »is an action to recover damages arising out of an automobile accident occurring in this State, the defendant being a resident of Connecticut. The defendant moves to dismiss the complaint on the ground that the County Court has no jurisdiction over him.
The Constitution of New York State prohibits the Legislature from extending the jurisdiction of the County Court to defend*400ants who are nonresidents of the State (art. VI, § 11). Section 52 of the Vehicle and Traffic Law, as amended, gives to any court in the State, having jurisdiction of the subject matter, jurisdiction also of nonresidents who operate motor vehicles on the highways of the State. This is on the theory that nonresidents, presumed to know the law, have voluntarily submitted themselves to the jurisdiction of our courts by using our highways for operation of motor vehicles.
A nonresident may voluntarily submit to the jurisdiction of a court to whose jurisdiction he might not otherwise he subject. Here, by using our highways, he has done this. The motion is therefore denied.
Submit order.